Citation Nr: 0410509	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2001, a statement of the 
case was issued in April 2002, and a substantive appeal was 
received in May 2002.  

For reasons explained below, this appeal is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, D.C. VA 
will notify the veteran if further action is required on his part.


REMAND

A VA clinical record dated in January 2003 indicated that the 
veteran was recently awarded Social Security benefits.  However, 
there are no records from the Social Security Administration in 
the claims file.  "Part of the Secretary's obligation is to review 
a complete record. VA is required to obtain evidence, including 
decisions by administrative law judges from the SSA, and to give 
that evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  Accordingly, the administrative 
decision and the medical records relied upon to award disability 
benefits should be obtained and associated with the claims folder.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).

The veteran has alleged that he currently experiences PTSD as a 
result of his active duty service in the Republic of Viet Nam from 
September 1970 to September 1971.  Service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 139-143 (1997).


Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all notice and assistance requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and implementing regulations, 
now codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the appellant has been properly 
advised of (a) the information and evidence not of record that is 
necessary to substantiate his claim, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.

2.  The RO should obtain from the Social Security Administration 
the records pertinent to the appellant's claim for Social Security 
benefits as well as the medical records relied upon concerning 
that claim.

3.  The RO should also obtain all VA outpatient mental health 
records from April 2002 on and associate them with the claims 
file.  

4.  After completion of the above, the RO should review the record 
and determine whether any additional development (stressor 
verification, additional VA psychiatric examination to include 
psychological PTSD testing, etc.) is warranted.  If so, 
appropriate action to further develop the record should be 
undertaken. 

5.  After the completion of the above, the RO should review the 
expanded records and determine whether entitlement to service 
connection for PTSD is warranted.  If the benefit sought is not 
granted, the veteran and his representative should be furnished an 
appropriate supplemental statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



